Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “remote plasma unit” remote from Applicant’s chamber (lid and walls making up 10; Figure 2) must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. The claims require a “remote plasma unit”. However, as depicted by Applicant’s 206; Figure 2; 306; Figure 3, elements 206/306 are not “remote” but are contained within Applicant’s processing chamber (lid and walls making up 10; Figure 2) 201/301. With respect to Applicant’s Figure 3, for example, Applicant’s specification states “…a remote plasma unit 306 within the internal volume (internal volume of 10; Figure 2) 305 of the processing chamber (lid and walls making up 10; Figure 2) 301.” ([0038]). Emphasis added. As a result, the Examiner’s search and application of the prior art is guided by Applicant’s “remote plasma source” as being internal to the “the internal volume (internal volume of 10; Figure 2) of the processing chamber (lid and walls making up 10; Figure 2)”.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “remote plasma unit” in claims 1- is used by the claim to mean “…a remote plasma unit 306 within the internal volume (internal volume of 10; Figure 2) 305 of the processing chamber (lid and walls making up 10; Figure 2) 301.” ([0038]) while the accepted meaning is “Generation remote from the workpiece, e.g. down-stream”1. The term is indefinite because the specification does not clearly redefine the term. For example, CPC version 2022.01 H01J37/32357 and USPC 118/723ME, 156/345.35-345.36, 118/723ER, and 118/723IR classify apparatus with plasma generation remote, or separated, from the processing chamber (lid and walls making up 10; Figure 2) not “within the internal volume (internal volume of 10; Figure 2)” as Applicant describes. See clear examples such as US 20020073925 A1, US 20020029747 A1, and US 6835278 B2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon; Yun Kwang et al. (US 20080156771 A1). Jeon teaches a processing chamber (lid and walls making up 10;  by claim 1
Jeon further teaches:
The processing chamber (lid and walls making up 10; Figure 2) of claim 1, further comprising an ion filter (middle 12; Figure 2-Applicant’s 212; Figure 2; 312; Figure 3) separating the remote plasma unit (top 12; Figure 2-Applicant’s 206; Figure 2; 306; Figure 3) and the direct plasma unit (lower 12; Figure 2-Applicant’s 208; Figure 2; 308; Figure 3), as claimed by claim 2
The processing chamber (lid and walls making up 10; Figure 2) of claim 2, wherein the ion filter (middle 12; Figure 2-Applicant’s 212; Figure 2; 312; Figure 3) comprises a plurality of apertures (holes in 12; not numbered), as claimed by claim 3
The processing chamber (lid and walls making up 10; Figure 2) of claim 3, wherein the ion filter (middle 12; Figure 2-Applicant’s 212; Figure 2; 312; Figure 3) is a showerhead, as claimed by claim 4
The processing chamber (lid and walls making up 10; Figure 2) of claim 1, further comprising a pedestal (15; Figure 2), as claimed by claim 5
The processing chamber (lid and walls making up 10; Figure 2) of claim 5, wherein the pedestal (15; Figure 2) comprises the at least one electrode (chuck 15; Figure 2; [0035]-Applicant’s 210/216; Figure 2; 316; Figure 3), as claimed by claim 6
The processing chamber (lid and walls making up 10; Figure 2) of claim 1, further comprising an inductively coupled plasma (ICP) coil (17b; Figure 2), as claimed by claim 8

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon; Yun Kwang et al. (US 20080156771 A1) in view of Ye; Yan et al. (US 5710486 A). Jeon is discussed above. Jeon does not teach:
Jeon’s processing chamber (lid and walls making up 10; Figure 2) of claim 5, wherein Jeon’s at least one electrode (chuck 15; Figure 2; [0035]-Applicant’s 210/216; Figure 2; 316; Figure 3) is positioned in electrical communication (by Applicant’s wired cicuits of Figures 2,3) with Jeon’s remote plasma unit (top 12; Figure 2-Applicant’s 206; Figure 2; 306; Figure 3), as claimed by claim 7
Jeon’s processing chamber (lid and walls making up 10; Figure 2) of claim 8, wherein Jeon’s ICP coil (17b; Figure 2) is positioned in electrical communication (by Applicant’s 
Ye also teaches a dual plasma system of inductive (74; Figure 3,4) and capacitive sources (61,62; Figure 3,4) that are each electrically connected via a power splitting transformer (66; Figure 3,4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Jeon to combine Jeon’s inductive and capacitive plasma sources through a transformer as taught by Ye.
Motivation for Jeon to combine Jeon’s inductive and capacitive plasma sources through a transformer as taught by Ye is for minimizing the number of RF sources as taught by Ye (column 2; lines 55-64)
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon; Yun Kwang et al. (US 20080156771 A1) in view of Ravi; K. V. et al. (US 7294205 B1). Jeon is discussed above. Jeon does not teach:
Jeon’s processing chamber (lid and walls making up 10; Figure 2) of claim 1, further comprising a controller, as claimed by claim 10
Jeon’s processing chamber (lid and walls making up 10; Figure 2) of claim 10, wherein the controller comprises one or more of a central processing unit (CPU), a memory, inputs/outputs (I/O), and support circuits, as claimed by claim 11
Ravi also teaches a capacitive (24,44; Figure 1) and inductive (26; Figure 1) plasma reactor system (Figure 1) including a controller (31+33; Figure 1) with a CPU (33; Figure 1) with inputs and outputs (35; Figure 1; column 5; lines 7-15).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Jeon to add Ravi’s controller as taught by Ravi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 CPC version 2022.01 H01J37/32357.